UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GREATER NEW YORK MUTUAL INSURANCE

COMPANY,

20 Civ. 10644 (PAE)
Plaintiff,

-v- ORDER

FEDERAL INSURANCE COMPANY,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

A case management conference is hereby scheduled for August 5, 2021 at 4 p.m. Due to
the current public health crisis, that conference will be a telephonic conference. The parties
should call into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code
468-4906, followed by the pound (#) key. Counsel are directed to review the Court’s
Emergency Individual Rules and Practices in Light of COVID-19, found at
https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

SO ORDERED.

Haul {\ €,

Ui ee} e Crap Ss

 

PAUL A. ENGELMAYER f
United States District Judge
Dated: June 24, 2021

New York, New York
